DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 8, 9, 11 and 14-20 are currently pending and prosecuted.
Response to Arguments
Applicant’s arguments, see Remarks, filed 3 May 2021, with respect to Claims 1-5, 8, 9, 11 and 14-20 have been fully considered and are persuasive.  The 103 rejection of Claims 1-5, 8, 9, 11 and 14-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-5, 8, 9, 11 and 14-20 are considered allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments, and the corresponding arguments, overcome the prior art of record. Specifically, Applicant’s amendments with respect to the power voltage determiner including a control value look-up table that includes power voltage control values and the power voltage control values are inversely proportional to the grayscale values that are extracted from the data voltages received by the pixels through the data lines. Applicant’s arguments make clear there is an inverse relationship between the power voltage control values getting smaller and the corresponding grayscale increases. According to Applicant’s arguments, Remarks, page 10, there can never be a situation in which the claimed device can function if the output grayscale level increases as the input grayscale level increases. Support for the proposed amendments is located in [0090]-[0094]. The closest prior art of record teaches a method of extracting grayscale values in order to control a display but fails to teach the inverse correlation as currently claimed. As such, Claims 1-5, 8, 9, 11 and 14-20 are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234.  The examiner can normally be reached on M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN T. REED

Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627